DETAILED ACTION
Claim Objections
Please amend claim 8 to disclose that MEP is “Mechanical, Electrical and Plumbing”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamrelius (US 2013/0088604 A1) in view of Garvey (US 2007/0087311 A1).	

Consider claim 1, Hamrelius discloses a method of evaluating insulation in a cavity in a building surface, the method comprising: 
receiving, via a computing device, an infrared image (abstract; displaying a thermal image in an IR thermal camera) of a first area of the building surface that covers the cavity, the infrared image including an array of digital pixel values; (see figures 2(A) to 2(C) and figure 4)
partitioning, using the computing device, the infrared image into a plurality of regions based on the digital pixel values (paragraphs 47 and 66; image points), the plurality of regions including a first identified region; (figure see figures 2(A) to 2(C) and figure 4)
determining, using the computing device, a shape of the first identified region (paragraphs 98-101; scale length and position information displayed in the IR, in the form of an X-axis and a Y-axis, a coordinate system, or a grid, the extent and/or position of possible defects made visible in the images is easily visible and interpretable to a user viewing the displayed image.) 
(paragraph 101; if a deficiency has been determined and visualized in the IR thermal images, length or area information in the form of an X-axis and a Y-axis, a coordinate system, a grid, a graphical representation of a folding rule or a framed area may be superimposed on the captured one or more images to determine lack of insulation)
Although Hamrelius discloses using the computing device, a shape of the first identified region using a shape analysis algorithm.  
In related art, Garvey discloses determining, using the computing device, a shape of the first identified region using a shape analysis algorithm.  (paragraph 72; The process of using a portable imaging apparatus having a field of view to analyze the performance of an object may include the use of a performance algorithm to calculate a dimensional performance characteristic of an object. In such a performance algorithm, one step typically involves determining a dimension of a first thermal zone in an image produced by the portable imaging apparatus. A thermal zone is an area of an image that has a common thermal property, and is bordered at least in part by an area of the image that has a different thermal property. The thermal zone may represent the shape of an object in an image.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Garvey into the teachings of Hamrelius to effectively enhance inspections using IR cameras through in-field displays and operator-assisted performance calculations.

claim 2, Hamrelius, as modified by Garvey, discloses the claimed invention wherein the digital pixel values correspond to brightness.  (paragraph 66; brighter/darker colors)

Consider claim 4, Hamrelius, as modified by Garvey, discloses the claimed invention wherein the building surface is a wall or ceiling.  (figure 2A; house wall)

Consider claim 5, Hamrelius, as modified by Garvey, discloses the claimed invention wherein identifying framing elements in the building surface.  (Garvey: paragraphs 91-93; wall studs)

Consider claim 6, Hamrelius, as modified by Garvey, discloses the claimed invention wherein the first identified region is recognized as the first insulation void if the first identified region diverges toward a framing element.  (Garvey: paragraphs 91-93; fiberglass insulation in the wall has settled leaving a gap at the top)

Consider claim 8, Hamrelius, as modified by Garvey, discloses the claimed invention wherein identifying MEP components in the building surface.  (Garvey: paragraph 75; mechanical component)

Consider claim 9, Hamrelius, as modified by Garvey, discloses the claimed invention wherein the plurality of regions includes a second identified region, and the method further includes: determining, using the computing device, a shape of the second identified region using (figure 2(c), section C, grey vs transparent color)

Consider claim 11, Hamrelius, as modified by Garvey, discloses the claimed invention wherein determining a volume of the first insulation void based on the size of the first identified region.  (paragraph 24)

Consider claim 12, Hamrelius, as modified by Garvey, discloses the claimed invention wherein sending a representation of the infrared image to a display.  (paragraph 9)

Consider claim 13, Hamrelius, as modified by Garvey, discloses the claimed invention wherein the representation of the infrared image includes a figure representative of the first identified region, wherein the representation of the infrared image includes the figure representative of the first identified region overlaying a visible light image.  (paragraph 98)

Consider claim 14, Hamrelius, as modified by Garvey, discloses the claimed invention wherein sending information indicative of a volume of the first insulation void to a display.  (paragraphs 45-47; temperature color alarm level)

Consider claim 15, Hamrelius, as modified by Garvey, discloses the claimed invention wherein calculating an insulation quality assessment of the first area of the building surface based on at least one recognized void, including the first void, in the cavity.  (see figure 2(C), the color adjusting unit changes the color of the areas in thermal image where the surface area temperature is below the isotherm level, deficiency 6, into one particular, transparent color C.  The rest of the image area, where the surface area temperature is equal to or above the isotherm level will be changed by the color adjusting unit into grey scale.)

Consider claim 16, Hamrelius, as modified by Garvey, discloses the claimed invention wherein the insulation quality assessment is based on a percentage of the first area of the building surface that is occupied by insulation voids.  (figure 2(C))

Consider claim 17, Hamrelius, as modified by Garvey, discloses the claimed invention wherein non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of operations to perform the method of claim 1.  (paragraphs 49 and 76)

Consider claim 18, Hamrelius, as modified by Garvey, discloses the claimed invention wherein computing device comprising: a processor; and a non-transitory computer-readable medium according to claim 17.  (paragraphs 49 and 76)

Consider claim 19, Hamrelius, as modified by Garvey, discloses the claimed invention wherein an insulation void detection tool comprising: a housing; a thermographic camera disposed in the housing and configured to capture an infrared image of a building surface; and the computing device according to claim 18.  (figure 1)

claim 2, Hamrelius, as modified by Garvey, discloses the claimed invention wherein a method of insulating a cavity in a building surface, the method comprising: aiming the thermographic camera of the insulation void detection tool according to claim 19 toward a first area of a building surface that covers the cavity; (fig. 2(A)-2(B)) activating the thermographic camera of the insulation void detection tool to capture an infrared image of the first area of the building surface; (paragraph 26) receiving an indication of a first identified region of the infrared image that corresponds to a first insulation void within the cavity of the building surface.  (fig. 2(C))

Allowable Subject Matter
Claim 3, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Fellinger (US 8,086,042 B2) is relevant prior art not applied in the rejection(s) above.  Fellinger discloses methods and systems for evaluating a performance installment in a building construction include preparing a first image of the building construction, implementing the performance installment in the building construction, preparing a second image of the building construction subsequent to or during implementation of the performance installment, and evaluating the performance installment based on a comparison between the first image and the second image. Performance installments include weatherization measures such as the application of thermal insulation and air-sealing. Related methods and systems for calculating a performance plan for a building construction include transmitting analysis information to a processor, and determining the performance plan based on the analysis information. The analysis information may include a thermal signature, an airflow signature, an acoustic signature, or a vibrational signature.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665